              Case 5:18-cv-00702-GTS-ATB Document 26 Filed 03/20/19 Page 1 of 1




GATTUSO & CIOTOLI, PLLC                                                                  FRANK S. GATTUSO
Attorneys at Law                                                                            315-314-8000 (phone)
The White House ● 7030 East Genesee Street, Fayetteville, NY 13066                             315-446-7521 (fax)
                                                                                       fgattuso@gclawoffice.com
                                                                                            www.gclawoffice.com




                                             March 20, 2019


Hon. Glenn T. Suddaby, Chief U.S. District Judge
Federal Building and U.S. Courthouse
P.O. Box 7367
Syracuse, NY 13261-7367


                                             Re:     Kelly v. Wal-Mart Stores, Inc.
                                                     5:18-cv-00702-GTS-ATB


Dear Judge Suddaby:

          With regard to the above-referenced matter, the parties have executed a settlement agreement and have
exchanged a proposed stipulation of dismissal. However, our review of Local Rules 41.3 and 17.1 cause us to
request a telephone conference with the Court so that these Local Rules may be discussed with the Court. The
parties do not believe an Infant Compromise Order under New York law is necessary for this matter, but we
seek leave of Court to dispense with this provision.

         Thank you for your assistance with this matter.


                                             Very truly yours,



                                             Frank S. Gattuso




                                                 New York City Office
                                   40 Broad Street, 7th Floor, New York, NY 10004
